COLINS, President Judge,
dissenting.
I respectfully dissent.
The authority for this taxing scheme is alleged to be found in Section 4 of the First Class School District Liquor Sales Tax Act of 1971 (Enabling Act), Act of June 10, 1971, P.L. 154, 53 P.S. § 16134, which has never been repealed but has not been used in over two decades.
The 23-year lapse between enactment and use is significant because the Enabling Act was originally enacted “to resolve an imminent financial crisis in the School District.” (Majority Opinion at 4). It strains credulity to believe that a stopgap “emergency” tax matter, which was designed to deal with an “imminent” crisis and which has lain dormant for 23 years, can be used as authority for the instant tax.
As well as being a regressive, ill-conceived tax, which probably diverts more revenues to the suburbs than it raises for the city (areas which are not subject to appellate review), the tax is also illegal.